DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The IDS filed on 5/27/2020 has been entered. The preliminary amendment filed on 5/27/2020 
has been entered. Claims 1-17 remain for examination. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Miki et al. (Miki et al. – 2013/0033408; herein after referred to as “Miki”).
Regarding claim 1, Miki disclose an ultra-low-profile triaxial low frequency antenna for 
integration in a mobile phone, including: 
 	a magnetic core (Miki; figures 3a, par. 0075 – second core member 3), made of a soft-magnetic non-electro conductive material (Miki; figures 3a, par. 0075 – second core member 3; par. 0097 – soft magnetic materials such as Fe-based, amorphous alloys, Co-based, Fe-based or Co-based, nano-crystalline alloys), including four corner protuberances (Fig 5a, par. 75, fan-shaped projections 32a, 32b, 32c, 32d) defining two orthogonal winding channels 5( Fig 3a, par. 75, side surfaces 34a, 34b, 35a, 35b ) around the magnetic core; X-winding (DX), Y-winding (DY) and Z-winding (DZ) (Fig 1, par. a 73, X-axis coil 5a, Y-axis coil 5b,  Z-axis coil 5c)  of conductive wire orthogonal to one another wound around X-axis, Y-axis and Z-axis (X, Y, Z) orthogonal to each other surrounding said magnetic core, the X-winding (DX) and the Y-winding (DY) being arranged in said two winding channels, of the magnetic core and 10the Z-winding (DZ) being arranged surrounding the four corner protuberances (figure 1), such that when an electromagnetic field cross over the mentioned X- Y- and Z- windings (DX, DY, DZ), an electric potential is generated between each wire ends; wherein each of the X-, Y- and Z-windings (DX, DY, DZ) has a conductive wire entry and a conductive wire exit connected to a respective connection terminal (par. 16, each coil end being connected to each of the terminal members), wherein15 the antenna further comprises a first soft-magnetic sheet (Fig 3a, par. 74, first core member 2) perpendicular to the Z-axis (Z) and attached superimposed on flat faces (Fig 5a, flat areas of protuberances where the labels 32a-d indicate) of the four corner protuberances of the magnetic core, said flat faces being perpendicular to the Z- axis (figure 5a) and protruding from the winding channels in a side facing the first soft-magnetic sheet (Fig 5a, flat faces of protuberances 32a-d protrude in the Z-axis, which is the side facing the first core member 2), 
Regarding claim 2, Miki discloses the ultra-low-profile triaxial low frequency antenna of claim 1, wherein each of the four 25corners protuberances of the magnetic core include an extension tab perpendicular to the Z-axis (Z), defining along with said limiting edge a Z-winding channel housing said Z-winding (DZ) (Miki; figures 3a, par. 0075 – second core member 3; par. 0097 – soft magnetic materials such as Fe-based, amorphous alloys, Co-based, Fe-based or Co-based, nano-crystalline alloys; Fig 5a, para 75, fan-shaped projections 32a, 32b, 32c, 32d; figure 3a, para 75, rectangular flanges 31a, 31b, 31c, 31d).  
 	Regarding claim 3, Miki discloses the ultra-low-profile triaxial low frequency antenna of claim 2, wherein said extension tab and/or the limiting edge extends beyond the projection of the Z-winding (DZ), 30contributing to increase the antenna sensitivity due to an enlarged cross section in regard to the Z-axis (Z) (Miki; figures 3a, par. 0075 – second core member 3; par. 0097 – soft magnetic materials such as Fe-based, amorphous alloys, Co-based, Fe-based or Co-based, nano-crystalline alloys; Fig 5a, para 75, fan-shaped projections 32a, 32b, 32c, 32d; figure 3a, para 75, rectangular flanges 31a, 31b, 31c, 31d).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 and 17  are rejected under 35 U.S.C. 103 as being unpatentable over Miki et 
al. (Miki et al. – 2013/0033408; herein after referred to as “Miki”).
Regarding claims 4-7 and 17, see the discussions regarding claims 1-3. The claims 
differ in calling for:
i. the ultra-low-profile triaxial low frequency antenna of claim 1, wherein the antenna includes a second soft-magnetic sheet (22) perpendicular to the Z-axis (Z) and attached superimposed on said four corner protuberances (11) of the magnetic core (10) in opposition to the first soft-magnetic sheet (21), being the magnetic core (10) confined between the first 5and second soft-magnetic sheets (21, 22), defining along with said limiting edge (20) a Z- winding channel housing said Z-winding (DZ) (claim 4).  
ii. the ultra-low-profile triaxial low frequency antenna of claim 4, wherein said first soft- magnetic sheet (21) and/or said second soft-magnetic sheet (22) extends beyond the projection of 
iii. the ultra-low-profile triaxial low frequency antenna of any preceding claim, wherein the thickness of the antenna in the Z-axis (Z) direction is equal or less than 1,65 mm (claim 6).  
iv. the ultra-low-profile triaxial low frequency antenna of any preceding claim, wherein the extension of the antenna in the X-axis and in the Y-axis, directions are equal or less than 196 15mm2  (claim 7).  
v. the ultra-low-profile triaxial low frequency antenna of claim 6, wherein the first soft-magnetic sheet is thinner than 0,05mm (claim 17).

However, it would have been obvious before the effective filing date of the claimed invention to employ a second soft-magnetic sheet rather than the extension tabs, extend the  soft-magnetic sheets beyond the projection of the Z-winding, the magnetic sheet thinner than 0.05 mm. The modifications merely design consideration trade-offs which would be well within the skill levels and expectations of an ordinary skilled artisan in the art. 

Claim 8, 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Miki et al. (Miki et al. – 2013/0033408; herein after referred to as “Miki”) in view of Schliewe et al. (DE 102015104993 A1; herein “Schliewe”) and Navarro et al. (Navarro et al. – EP 3166,180; herein “Navarro”).
	Regarding claim 8, see the discussions regarding claim 1 in view of claim Miki. The claim differs in calling for the ultra-low-profile triaxial low frequency antenna of claim 1 
	However, this claimed limitation is not new. Reference to Schliewe is cited as an evidence showing the conventionality of a magnetic core that is high density (Schliewe, para 10, "hohe Dichte" – high density) and injection moulded (para 10, "der magnetische Kern wird durch Injektion hergestellt" – the magnetic core is manufactured by injection molding). Furthermore, it is known that both Nickel Zinc alloy or a Manganese Zinc alloy can be used as ferrite cores (Navarro - para 8). 
	In light of Schliewe and Navarro, it would have been obvious before the effective filing date of the invention to incorporate the magnetic core which is injected molded and make nickel zinc or manganese zinc alloys. The modifications provide different method and materials for making the magnetic core which would be well within the skill levels and expectations of an ordinary skilled artisan. 
	Regarding claim 10, see the discussions regarding claims 2 and 8 in view of Miki/Schliewe. The claim differs in calling for the ultra-low-profile triaxial low frequency antenna of claim 2 
Regarding claims 11-13, see the discussions regarding claims 2 and 8 in view of Miki/Schliewe. The claims differ in calling for: 
i. the ultra-low-profile triaxial low frequency antenna of claim 4 
ii. the ultra-low-profile triaxial low frequency antenna of claim 10 
	iii. the ultra-low-profile triaxial low frequency antenna of claim 1 
	In light of Miki/Schliewe teachings, it would have been obvious before the effective filling date of the claimed invention to incorporate the terminal receiving configuration, the orthogonal spacing, and the stepped configuration having a height of 0.1mm or less. The modifications are merely well within the skill levels and expectations of an ordinary skill artisan in view of Miki’s teachings of the stepped configuration (figure 3a, par. 0075, core member 3), Schliewe’s teachings of the terminal receiving configuration comprising two orthogonal wall and a spacing wall that defines two terminal receiving configuration (figures 7, 8B). 


9 are rejected under 35 U.S.C. 103 as being unpatentable over Miki et al. (Miki et al. – 2013/0033408; herein after referred to as “Miki”) in view of Choi Suk Won (Choi Suk Won – WO2014088954; herein after “Choi”).
	Regarding claim 9, see the discussions regarding claim 1. The claim differs in calling for the ultra-low-profile triaxial low frequency antenna of claim 1 
	However, this claimed limitation is not new. Reference to Choi is cited as an evidence showing the conventionality of a ferrite sheet that is formed using a tape casting method (Choi, page 18, lines 4-5, forming a ferrite green sheet... using a tape casting method). 
In view of Choi, it would have been obvious before the effective filing date of the claimed invention to incorporated a tape cast ferrite sheet in the system as taught by Miki. The modification merely replaces the magnetic sheet with another ferrite sheet which would be well within the skill levels and expectations of an ordinary skilled artisan. 

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Miki et al. (Miki et al. – 2013/0033408; herein after referred to as “Miki”) in view of Joo Hyun Tae (Joo Hyun Tae – WO2017183933 A1; herein “Joo”). 
	Regarding claims 15-16, see the discussions regarding claim 1 in view of Miki. The claims differ in calling for: 
	i. a mobile phone comprising an ultra-low-profile triaxial low frequency antenna according to claim 1 
he mobile phone according to claim 15 further comprising 
	However, these claimed limitations are not new. Reference to Joo is cited as an evidence showing the conventionality of the three axis antenna in a keyless entry system via a mobile phone app (Joo, par. 0001, 0121 – keyless entry system, smart phone, app). 
	In light Joo’s teachings, it would have been obvious before the effective filing date of the claimed invention to incorporate the three axis antenna as taught by Miki in the keyless entry system comprising a user interface such as a mobile phone app. The modification is merely within the skill levels and expectations of an ordinary skilled artisan. 

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose: 
i. the ultra-low-profile triaxial low frequency antenna of claim 1 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396.  The examiner can normally be reached on 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.